Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephany Small on August 10, 2021.



The application has been amended as follows: 
Claims 4-5 have been cancelled as directed to withdrawn claims without prejudice. 
Claims 6 and 7 have been cancelled as substantially duplicates of Claim 1.  
Claim 1 has been amended to recite 

1. (Currently Amended) A method for detecting a bacterium of the genus Novosphingobium, comprising:

a second step of detecting the amplified product;
wherein the test DNA is DNA prepared from activated sludge, and
wherein the primers used in the first step are a first primer consisting of  the nucleotide sequence of SEQ ID NO: 2, and a second primer consisting of the nucleotide sequence of SEQ IDNO: 3.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are directed to using primers consisting of SEQ ID NO: 2 and 3 for amplifying a nucleotide sequence of 94 -136 nucleotides of SEQ ID NO: 1 to detect a bacterium of Novosphingobium.  The primers consisting of SEQ ID NO: 2 and 3 are studied in the specification and have the unexpected properties of specific detection of a bacterium of Novosphingobium.  Tables 2 and 5 illustrate the primers consisting of SEQ ID NO: 2 and 3 are specific to a bacterium of Novosphingobium.  Table 10 illustrates primers consisting of SEQ ID NO: 4 and 6 that are not specific for a bacterium of Novosphingobium.  Thus, the primers consisting of SEQ ID NO: 2 and 3 are unexpectedly specific for a bacterium of Novosphingobium.  
The prior art does not teach or suggest a method for detecting a bacterium of Novosphingobium using primers consisting of SEQ ID NO: 2 and 3.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                         August 10, 2021